Citation Nr: 0318306	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and memory loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 
20 percent for mechanical low back pain with history of 
strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
October 1970 and from February 1981 to April 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder; granted service connection for 
gastroesophageal reflux disease effective from May 1, 1999, 
and assigned a noncompensable disability rating; and granted 
service connection for a low back disorder effective from May 
1, 1999, and assigned a 10 percent disability rating.

The appellant appeared at a hearing held at the RO on June 
21, 2000.  A transcript of that hearing has been associated 
with the record on appeal.  On June 27, 2001, a 
videoconference hearing was held before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A 
transcript of that hearing has been associated with the 
record on appeal.

This case was before the Board previously in December 2001 
when it was remanded for additional development.  With regard 
to the other issues before the Board at that time, the 
appellant's claim of entitlement to service connection for a 
right hip disorder was granted by the RO in January 2003, and 
the appellant failed to perfect appeals of his claims of 
entitlement to an initial compensable disability ratings for 
benign prostatic hypertrophy and bursitis of the right 
shoulder following the issuance of a Statement of the Case in 
January 2002.  Therefore, these three issues are no longer 
before the Board.

The appellant was awarded an increased evaluation for his 
service-connected gastroesophageal reflux disease, from zero 
to 10 percent disabling, and an increased evaluation for his 
service-connected low back disorder, from 10 to 20 percent 
disabling, by a January 2003 rating decision by the RO, 
effective from May 1, 1999, which is the day after the 
appellant separated from service.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for mechanical low back pain with 
history of strain will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have a current psychiatric 
disorder.

3.  Since the appellant separated from service, his 
gastroesophageal reflux disease has been manifested by 
episodes of heartburn approximately two to three times per 
week.


CONCLUSIONS OF LAW

1.  The appellant does not have a current psychiatric 
disorder that was incurred in service or within any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a disability rating greater than 10 
percent for gastroesophageal reflux disease have not been met 
at any time since the effective date of the grant of service 
connection.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records indicate that at his 
October 1998 retirement examination, the appellant reported a 
history of shortness of breath, chest pain, palpitation or 
pounding heart, frequent indigestion, frequent trouble 
sleeping, depression or excessive worry, nervous trouble, and 
easy fatigability.  The appellant took Tagamet and Rolaids 
for his indigestion.  He denied suicidal ideation.  He 
indicated that he had never been treated for a mental 
condition.  His abdomen and viscera were evaluated as normal, 
and the appellant was evaluated as psychiatrically normal.  
In January 1999, the appellant reported a history of a heart 
condition, frequent chest pain, and shortness of breath.  

At a November 1999 VA general medical examination, the 
appellant reported that he took Rolaids to treat the symptoms 
of his gastroesophageal reflux disease.  He had not seen a 
physician for a long time.  There was no evidence of any 
hemoptysis or melena.  He had not had any need to seek 
treatment at an emergency room.  He had maintained a proper 
diet and used Rolaids.  The appellant weighed 142.6 pounds.  
His abdomen was soft.  There was no tenderness in the 
epigastric area.  No masses were palpable.  The bladder was 
not distended.  Peristalsis was 1-.  There was no rebound 
rigidity.  Diagnoses were mild duodenitis and presently 
stable gastroesophageal reflux disease.

In his April 2000 substantive appeal, the appellant stated 
that his GERD symptoms occurred daily and were noted in his 
medical records as chest pain, shortness of breath, 
indigestion, and heartburn and gas in the epigastric region.  
He added that, because of his symptoms, his activity after 
meals was greatly limited.  He stated that bouts of 
depression were documented in his medical records.

At a June 21, 2000 hearing at the RO, the appellant testified 
that he had depression due to the failure of the military 
service to take care of military personnel.  He always 
endeavored to be concerned about personnel ranked lower than 
him and found the notion that his superiors were not equally 
concerned to be depressing.  He had never been treated for or 
diagnosed with depression.  He had never taken medication for 
depression.  He stated that since he had separated from 
service his condition had improved, although he was 
dissatisfied with the healthcare system for military retirees 
and their families.  

At the June 27, 2001 videoconference hearing, the appellant's 
testimony was limited to his service-connected low back 
disability.

At a May 2002 VA spine examination, it was noted that the 
appellant weighed 140 pounds.  At a May 2002 VA mental 
disorders examination, the appellant reported that he had 
never been treated for depression.  He was depressed because 
he "ha[d] bills" and because he had been arguing with "VA 
and the [S]ocial [S]ecurity people."  He was stressed 
because he had been unable to find a job.  The examiner noted 
that the appellant was oriented to person, place, time, and 
situation.  He had good eye contact.  His mood was described 
as "alright".  His affect was congruent with his mood.  
Insight and judgment were adequate.  Higher cognitive 
functions were intact.  There was no overt psychosis and no 
suicidal or homicidal ideations.  The examiner listed 
subjective memory decline as an Axis I diagnosis.  The 
appellant had psychosocial stressors.  The examiner added 
that the appellant had many financial stressors.  He did not 
meet the criteria for depression or anxiety.

At a May 2002 VA esophagus and hiatal hernia examination, the 
appellant reported a history of heartburn related to his 
reflux disease.  A December 1999 x-ray examination of the 
appellant's upper gastrointestinal system, which was 
conducted in conjunction with a VA general medical 
examination at that time, had shown mild duodenitis but was 
otherwise unremarkable.  The appellant noticed chest pain 
many times and felt as if he was unable to breathe.  He had a 
history of angina but previous cardiac catheterizations had 
revealed open arteries.  He had not been taking medication 
for his heart or high blood pressure prescribed by his 
cardiologist because all of his "heart exams ha[d] come back 
as normal."  He attributed his chest pain to his anxiety; 
otherwise, he denied any history of dysphagia or difficulty 
swallowing solids or liquids.  He had no history of any 
choking sensation but he had a history of often having a 
bloating sensation in his stomach.  There was no history of 
reflux symptoms.  He often felt as if gas, not food, were 
coming up in the area of his chest.  There was no history of 
any nausea, vomiting, hematemesis, or melena.  There was no 
history of any dilatation procedures.  There was no history 
of any weight loss or anemia.  He reported that he was unable 
to tolerate cornbread and that it gave him more reflux 
symptoms.  He tried to avoid food that exacerbated his 
symptoms.  He followed good dietary habits and used Rolaids, 
Mylanta, or Maalox as needed for his heartburn.  He reported 
using that type of medication two to three times per week.

On examination, he was in no acute distress.  His abdomen was 
soft, but tenderness was noted in the epigastric area.  No 
guarding or rigidity was noted.  No organomegaly was 
appreciated.  Bowel sounds were normal.  Diagnostic testing 
showed no anemia.  The stool for occult blood was negative.  
Upper gastrointestinal system x-ray examination showed only 
minimal esophageal dysfunction with delayed emptying of the 
barium contrast from the esophagus.  The stomach was normal 
in form and peristalsis.  The duodenal bulb was spastic.  
Duodenal sweep showed slight thickening of the mucosal folds 
of the second portion of the duodenum.  Proximal small bowel 
was unremarkable.  Diagnoses were mild duodenitis and minimal 
esophageal dysfunction with delayed emptying of the barium 
contrast from the esophagus.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a January 2003 
Supplement Statement of the Case (SSOC), the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim of entitlement to an initial disability rating in 
excess of 10 percent for gastroesophageal reflux disease, 
specifically the criteria required for a higher rating.  In a 
January 11, 2002 letter, the RO informed the appellant of the 
type of evidence needed to substantiate his claim of service 
connection for a psychiatric disorder, specifically the 
criteria required for service connection for a disability.  
In that letter, the RO informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The January 2003 SSOC also described the 
evidence that was used in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the January 2003 SSOC 
and the January 2002 letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records have also been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided VA examinations in 
November 1999 and May 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have substantially complied with the instructions contained 
in the December 2001 Remand from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Psychiatric disorder

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In this case, the appellant does not meet the initial 
criteria of having been diagnosed with a psychiatric 
disorder.  Although the examiner at a May 2002 VA mental 
disorders examination noted that the appellant had subjective 
memory decline and psychosocial stressors, the appellant did 
not meet the criteria for a diagnosis of depression or 
anxiety because he did not have sufficient symptoms to 
establish a diagnosis.

Although the appellant attributes his symptoms to depression 
and believes that he suffers from a disability manifested by 
memory loss, a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute evidence of the existence of a 
current disability for VA service connection purposes.  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).  Further, there is no medical 
evidence of treatment or diagnosis of a psychiatric 
disability in the appellant's service medical records.

In May 2002, the VA examiner, who does possess the required 
medical expertise to diagnose a psychiatric disorder, opined 
that the appellant did not satisfy the criteria for 
depression or anxiety.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
appellant does not have a psychiatric disability, his claim 
for service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder, to include memory loss and depression, the claim 
must be denied.


2.  Gastroesophageal reflux disease

The appellant has disagreed with the original disability 
ratings assigned for his service-connected gastroesophageal 
reflux disease.  There is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

In a January 2003 SSOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not, therefore, 
violate the principle of Fenderson.  Indeed, at that time, 
the RO increased the appellant's disability rating for his 
GERD from zero to 10 percent effective from the date of the 
grant of service connection.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
GERD. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2002).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2002).

The appellant separated from service on April 30, 1999, and 
May 1, 1999, was the effective date for the award of service 
connection for the appellant's GERD.  The Board will address 
whether he was entitled to a disability rating greater than 
10 percent from that date.

The appellant's gastroesophageal reflux disease is rated 10 
disabling under Diagnostic Code 7399-7346.  The appellant's 
diagnosed GERD does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2002).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  38 C.F.R. § 4.27 (2002).  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2002).  Therefore, his service-
connected gastroesophageal reflux disease is rated according 
to the analogous condition of hiatal hernia under Diagnostic 
Code 7346.

Diagnostic Code 7346 for hiatal hernia provides a 60 percent 
disability rating for symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is assigned where two 
or more of the symptoms required for a 30 percent rating are 
present but of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

The appellant's symptoms of his gastroesophageal reflux 
disease have been consistent since his separation from 
service.  He has had episodes of heartburn approximately two 
to three times per week, which he treats with Rolaids, 
Mylanta, or Maalox.  There is no evidence that he has had 
difficulty swallowing solids or liquids.  He has not had 
symptoms of regurgitation of food, although he has reported 
the sensation of gas coming into his chest.  There is no 
evidence of considerable impairment of the appellant's health 
due to his gastrointestinal symptoms.  On examination, his 
levels of disability have been described as "mild" and 
"minimal."  His weight has been consistent, and there has 
been no evidence of anemia.  Given the above evidence, the 
appellant's disability more nearly approximates the criteria 
for a 10 percent disability rating than the criteria for a 30 
percent disability rating.  As such, the preponderance of the 
evidence is against an increased rating for the appellant's 
service-connected gastroesophageal reflux disease at any time 
since the effective date of the initial grant of service 
connection.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression and memory loss, is denied.

Entitlement to a disability rating in excess of 10 percent 
for gastroesophageal reflux disease, at any time since the 
effective date of the grant of service connection, is denied.




REMAND

The issue of entitlement to an initial disability rating in 
excess of 20 percent for mechanical low back pain with 
history of strain is not yet ready for appellate review.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2002).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective September 
23, 2002.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the RO must evaluate the appellant's claim for an 
increased rating from September 23, 2002, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claims, if indeed one is more favorable 
than the other.  For any date prior to September 23, 2002, 
the revised regulation cannot be applied.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
spine examination to determine the 
severity of the appellant's service-
connected low back disability.  The 
claims folder, including the appellant's 
service medical records, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested address as completely as 
possible each inquiry on the worksheet 
for a spine examination.  If a particular 
inquiry or section of the worksheet is 
not applicable, the examiner is requested 
to so state.

2.  After the development requested above 
has been completed to the extent 
possible, the RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the Veterans Claims 
Assistance Act of 2000 (VCAA) and the old 
and the amended rating criteria for 
intervertebral disc syndrome.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



